Citation Nr: 0813301	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-23 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension, 
asserted to be secondary to the service-connected diabetes 
mellitus, type II.  

2.  Entitlement to an initial disability rating for diabetes 
mellitus, type II, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an initial disability rating for diabetic 
peripheral neuropathy of the right foot, currently evaluated 
as 10 percent disabling.  

4.  Entitlement to an initial disability rating for diabetic 
peripheral neuropathy of the left foot, currently evaluated 
as 10 percent disabling.  

5.  Entitlement to an initial disability rating for bilateral 
hearing loss, evaluated as noncompensably disabling from 
December 3, 2003 to December 18, 2006 and as 10 percent 
disabling since December 19, 2006.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1965 
to September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, the RO denied 
service connection for hypertension, asserted to be secondary 
to diabetes mellitus, type II, and granted service connection 
for the following disabilities:  diabetes mellitus, type II 
(20%, effective from December 2002); diabetic peripheral 
neuropathy of the right foot (10%, effective from December 
2003); diabetic peripheral neuropathy of the left foot (10%, 
effective from December 2003); and bilateral hearing loss 
(0%, effective from December 2003).  During the current 
appeal, and specifically by a January 2007 rating action, the 
RO awarded a compensable evaluation of 10%, effective from 
December 2006, for the veteran's service-connected bilateral 
hearing loss.  

The issues of entitlement to service connection for 
hypertension, asserted to be secondary to the 
service-connected diabetes mellitus, type II; entitlement to 
an initial disability rating greater than 10 percent for the 
service-connected diabetic peripheral neuropathy of the right 
foot; and entitlement to an initial disability rating greater 
than 10 percent for the service-connected diabetic peripheral 
neuropathy of the left foot will be addressed in the REMAND 
portion of the decision below and are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  Diabetes mellitus, type II, does not require insulin or 
regulation of the veteran's activities.  

2.  Audiometric test results conducted between December 3, 
2003 and December 18, 2006 corresponded to numeric 
designations no worse than Level II for either ear.  

3.  Audiometric test results completed since December 19, 
2006 correspond to numeric designations no worse than 
Level VII for the right ear and Level II for the left ear.  

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 20 percent for the service-connected diabetes mellitus, 
type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  

2.  The criteria for an initial compensable disability rating 
between December 3, 2003 and December 18, 2006 and an initial 
disability rating greater than 10% since December 19, 2006 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7 & § 4.85, 
Table VI, Table VIa, Table VII, Diagnostic Code 6100, and 
§ 4.86 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide and must ask the claimant to provide any 
evidence in his/her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 121 (2004).  

VCAA notice is not required in every case, however.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) (in 
which the Court held that, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled").  Rather, under those 
circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the veteran's increased rating claims essentially fall 
within this fact pattern.  Following receipt of notification 
of the August 2004 grant of service connection for diabetes 
mellitus, type II, and for bilateral hearing loss, the 
veteran perfected a timely appeal of the initially assigned 
20% and noncompensable ratings for these service-connected 
disabilities respectively.  [As noted in the Introduction of 
the current decision, by a January 2007 rating action, the RO 
awarded a compensable evaluation of 10%, effective from 
December 2006, for the service-connected bilateral hearing 
loss.]  Consequently, no section 5103(a) notice is required 
for the veteran's increased rating claims.  As section 
5103(a) no longer applies to the veteran's appeal-including 
in particular the increased rating claims adjudicated in this 
decision-the additional notification provisions for 
increased rating claims recently set forth by the Court are 
not applicable in the present case.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the August 
2004 notification of the rating decision dated earlier that 
month, a June 2005 statement of the case (SOC), and a 
supplemental statement of the case (SSOC) issued in February 
2007] that contain notice of VA's rating communication, his 
appellate rights, a summary of relevant evidence, citations 
to applicable law (diagnostic code), and a discussion of the 
reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased rating issues adjudicated in this decision.  
All relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  He has been accorded pertinent VA examinations.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the increased rating claims 
adjudicated in this decision is required.  The Board will 
proceed to consider the veteran's increased rating claims for 
his service-connected diabetes mellitus and his 
service-connected bilateral hearing loss based on the 
evidence of record.  

Analysis

A.  Initial Increased Rating For Service-Connected Diabetes 
Mellitus

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the August 2004 rating action, the RO 
granted service connection for diabetes mellitus, type II 
(20%, effective from December 2002).  This disorder remains 
evaluated as 20 percent disabling.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, evidence that 
diabetes mellitus requires insulin and a restricted diet or 
an oral hypoglycemic agent and restricted diet warrants the 
grant of a 20% rating.  The next higher evaluation of 40% 
necessitates evidence of insulin, a restricted diet, and 
regulation of activities.  A 60% rating requires evidence of 
insulin, a restricted diet, and regulation of activities, 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would be not compensable if separately evaluated.  The 
highest evaluation allowable, 100%, necessitates evidence of 
the need for more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).  

In the present case, the veteran contends that the 
symptomatology associated with his service-connected diabetes 
mellitus is more severe than that which is reflected by the 
currently assigned 20% rating for this disorder.  According 
to the veteran's recent testimony, he takes oral medication 
(but not insulin), has been placed on a restricted diet for 
his diabetes, and experiences dry mouth constantly, sweating, 
and disorientation.  T. at 5-6, 14-17.  The veteran's 
assertions regarding his service-connected diabetic pathology 
involve matters capable of lay observation, and are deemed to 
be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Such descriptions must, however, be considered 
in conjunction with the clinical evidence of record and the 
pertinent rating criteria.  

Medical evidence of record indicates that the veteran has 
received outpatient treatment for his diabetes since the 
initial diagnosis of this disorder in April 1998.  Although 
the veteran takes oral medication for, and has a restricted 
diet as a result of, his service-connected diabetes, at no 
time since December 3, 2002 has he been placed on insulin or 
instructed to limit his activities due to his 
service-connected diabetes mellitus.  See also T. at 5-6, 
14-15.  In fact, he has been counseled on several occasions 
on the benefits of, and necessity for, exercising.  Clearly, 
therefore, the next higher rating of 40% for the veteran's 
service-connected diabetes mellitus is not warranted.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2007) (which 
requires the need for insulin, a restricted diet, and 
regulation of activities for a 40% evaluation).  

B.  Initial Increased Rating For Service-Connected Bilateral 
Hearing Loss

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the August 2004 rating action, the RO 
granted service connection, and awarded a noncompensable 
evaluation effective from December 3, 2003, for bilateral 
hearing loss.  During the current appeal, and specifically by 
the January 2007 decision, the RO awarded a compensable 
evaluation of 10 percent, effective from December 19, 2006, 
for the service-connected bilateral hearing loss.  The 
veteran's service-connected bilateral hearing loss remains 
evaluated as 10 percent disabling.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity as measured 
by the results of controlled speech discrimination tests 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  See 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective 
hearing is rated on the basis of a mere mechanical 
application of the rating criteria).  The provisions of 
38 C.F.R. § 4.85 (2007) establish eleven auditory acuity 
levels from I to XI.  Tables VI and VII as set forth in 
§ 4.85 are used to calculate the rating to be assigned.  

Additionally, in instances where, because of language 
difficulties, the Chief of the Audiology Clinic certifies 
that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(c) & (h) (2007).  In particular, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2007).  
Also, when the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2007).  

In the present case, the veteran essentially contends that 
his hearing acuity is more severe than evaluations assigned 
throughout the appeal period indicate.  In particular, he 
maintains that his hearing impairment has required the use of 
hearing aids since 2004 or 2005.  T. at 9-11, 14.  The 
veteran's lay descriptions are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, the lay descriptions of this service-connected 
disability must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

1.  December 3, 2003 to December 18, 2006

Audiometric testing completed in June 2004 revealed puretone 
thresholds of 25, 60, 95, and 100 decibels in the veteran's 
right ear and 25, 40, 95, and 90 decibels in his left ear at 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The 
average of these thresholds was 70 decibels for his right ear 
and 62.5 decibels for his left ear.  Additionally, the 
veteran had speech discrimination scores of 96% correct in 
his right ear and 94% correct in his left ear.  Applying 
38 C.F.R. § 4.85, Table VI to these results, the veteran has 
a numeric designation of II for each ear.  Application of 
38 C.F.R. § 4.85, Table VII results in a finding that a 
noncompensable disability evaluation for the veteran's 
service-connected bilateral hearing loss is warranted for the 
period from December 3, 2003 to December 18, 2006.  

The Board has also considered the additional guidance for 
exceptional patterns of hearing impairment with regard to the 
findings shown at the June 2004 audiological examination in 
the present case.  However, that examination does not provide 
findings that the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more (in either ear) or that the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz (in either ear).  
Consequently, an initial compensable rating for the 
service-connected bilateral hearing loss based on exceptional 
patterns of hearing impairment is not warranted for the 
period from December 3, 2003 to December 18, 2006.  See 
38 C.F.R. § 4.86 (2007).  

Additional medical records indicate that, in March 2005, the 
veteran was fitted for, and received, hearing aids.  A 
problem list dated one year later in March 2006 notes the 
veteran's decreased hearing ability.  Significantly, however, 
available pertinent evidence reflects tat at no time between 
December 3, 2003, and December 18, 2006 has the veteran's 
hearing impairment corresponded to a numeric designation 
greater than Level II for either ear.  Clearly, therefore, 
the Board must conclude that an initial compensable schedular 
disability evaluation for the service-connected bilateral 
hearing loss cannot be granted for the period from 
December 3, 2003 to December 18, 2006.  See 38 C.F.R. § 4.7 & 
§ 4.85, Table VI, Table VIa, Table VII, Diagnostic Code 6100, 
and § 4.86 (2007).  The preponderance of the evidence is, 
therefore, against the veteran's claim of entitlement to an 
initial compensable disability rating for service-connected 
bilateral hearing loss between December 3, 2003 and 
December 18, 2006.   

2.  Since December 19, 2006

Audiometric testing completed on December 19, 2006 revealed 
puretone thresholds of 30, 75, 90, and 105 decibels in the 
veteran's right ear and 30, 60, 95, and 105+ decibels in his 
left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average of these thresholds was 
75 decibels for his right ear and 72.5 decibels for his left 
ear.  Additionally, the veteran had speech discrimination 
scores of 80% correct in his right ear and 92% correct in his 
left ear.  Applying 38 C.F.R. § 4.85, Table VI to these 
results, the veteran has a numeric designation of V for his 
right ear and II for his left ear.  Application of 38 C.F.R. 
§ 4.85, Table VII results in a finding that a 10% disability 
evaluation for the veteran's service-connected bilateral 
hearing loss is warranted for the period beginning 
December 19, 2006.  

In addition, the Board has considered the additional guidance 
for exceptional patterns of hearing impairment with regard to 
the findings shown at the December 2006 audiological 
examination.  That evaluation, however, did not provide 
findings that the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more (in either ear) or that the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz in the left ear.  The Board 
acknowledges that the veteran exhibited a puretone threshold 
of 30 decibels at 1000 Hertz and 75 decibels at 2000 Hertz in 
his right ear.  Application of 38 C.F.R. § 4.85, Table VIa 
results in a numeric designation of VI for his right ear.  
38 C.F.R. § 4.86(b) states that that numeric designation 
"will then be elevated to the next higher Roman numeral," 
or VII for the veteran's right ear in the present case.  A 
numeric designation of VII for the right ear and II for the 
left ear continues, however, to support no more than a 10% 
rating for the veteran's bilateral hearing impairment since 
December 19, 2006.  See 38 C.F.R. § 4.85, Table VII.  
Consequently, a disability rating greater than 10% for the 
service-connected bilateral hearing loss since December 19, 
2006 based on exceptional patterns of hearing impairment is 
not warranted.  See 38 C.F.R. § 4.86 (2007).  

Clearly, therefore, at no time since December 19, 2006 has 
the veteran's hearing impairment corresponded to a numeric 
designation greater than Level VII for his right ear and 
Level II for his left ear.  The Board concludes, therefore, 
that an initial schedular disability evaluation greater than 
10% for the service-connected bilateral hearing loss since 
December 19, 2006 cannot be granted.  See, 38 C.F.R. § 4.7 & 
§ 4.85, Table VI, Table VIa, Table VII, Diagnostic Code 6100, 
and § 4.86 (2007).  The preponderance of the evidence is, 
therefore, against the veteran's claim of entitlement to an 
initial disability rating greater than 10% for 
service-connected bilateral hearing loss since December 19, 
2006.  

C.  Extraschedular Consideration

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for either the 
service-connected diabetes mellitus or the service-connected 
bilateral hearing loss any time during the current appeal.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as shown by evidence 
showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, at no time during the current appeal has the 
veteran's service-connected diabetes mellitus or his 
service-connected bilateral hearing loss required 
hospitalization or resulted in marked interference with 
employment.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
neither his service-connected diabetes mellitus nor his 
service-connected bilateral hearing loss has resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for either the veteran's service-connected diabetes 
mellitus or his service-connected bilateral hearing loss for 
any time during the current appeal.  


ORDER

An initial disability rating greater than 20 percent for the 
service-connected diabetes mellitus, type II, is denied.  

An initial compensable disability rating from December 3, 
2003 to December 18, 2006 and an initial disability rating 
greater than 10 percent since December 19, 2006 for the 
service-connected bilateral hearing loss is denied.  


REMAND

Service Connection For Hypertension, Asserted To Be Secondary 
To The Service-Connected Diabetes Mellitus, Type II

A disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  In Allen v. Brown, 
7 Vet. App. 439, 448 (1995), the Court held that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  

Medical evidence of record indicates that the veteran was 
initially diagnosed with essential hypertension in 1984 and 
with diabetes mellitus, type II, in April 1998.  Because the 
veteran's hypertension began many years before he was 
diagnosed with diabetes, a June 2004 VA examiner concluded 
that the veteran's hypertension "is not secondary to his 
diabetes mellitus."  

Significantly, however, the examiner did not discuss whether 
the veteran's service-connected diabetes mellitus aggravated 
his hypertension.  See 38 C.F.R. § 3.310(a) (2007) and Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  Further, pertinent 
outpatient treatment records contained in the claims folder 
do not provide such medical evidence.  A remand of the 
veteran's secondary service connection claim is, therefore, 
necessary.  On remand, the veteran should be accorded a 
relevant VA examination in which the examiner discusses 
whether the veteran's service-connected diabetes mellitus 
aggravated his pre-existing hypertension.  

Increased Ratings For The Service-Connected Diabetic 
Peripheral Neuropathy Of The Right Foot And The 
Service-Connected Diabetic Peripheral Neuropathy Of The Left 
Foot

At the August 2007 personal hearing, the veteran testified 
that he receives foot treatment at the Las Cruces and El Paso 
VA Outpatient Clinics (OPCs) and that he had his next 
podiatry appointment in the following month.  T. at 7-8, 18.  
A remand of the veteran's claims for increased ratings for 
his service-connected diabetic peripheral neuropathy of both 
feet is necessary to accord the AMC an opportunity to procure 
records of recent VA foot treatment and evaluation that he 
may have been accorded.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (stipulating that VA is deemed to have 
constructive, if not actual, knowledge of records generated 
by VA).  

At a November 2006 VA examination, the veteran described some 
daily episodic numbness and tingling in his feet occurring 
mostly in the evenings.  He denied receiving any specific 
medical treatment for this disorder, and, the examiner 
concluded that the neurological evaluation provided no 
evidence of bilateral diabetic peripheral neuropathy.  

Subsequently, however, at the August 2007 personal hearing, 
the veteran testified that he continues to experiences 
numbness in his feet and that this symptomatology now 
requires medication (cream), as prescribed by his treating 
physician.  T. at 8-9, 18-19.  VA's General Counsel has 
indicated that, when a claimant asserts that the severity of 
a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 
10 Vet. App. 400, 402-403 (1997) & Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  Consequently, the Board finds that an 
additional VA examination is necessary to determine the 
current nature and extent of the veteran's service-connected 
bilateral diabetic peripheral neuropathy.  

Accordingly, further appellate consideration of the veteran's 
claims for service connection for hypertension and for 
increased ratings for his service-connected diabetic 
peripheral neuropathy of both feet will be deferred and these 
issues are REMANDED for the following actions:  

1.  Copies of any additional records of 
hypertension and peripheral neuropathy 
treatment and evaluation that the 
veteran has received at the El Paso VA 
OPC and the Las Cruces VA OPC since 
August 2006 should be obtained and 
associated with the claims folder.  

2.  Thereafter, the veteran should be 
scheduled for a VA cardiovascular 
examination to determine the nature, 
extent, and etiology of his 
hypertension.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  

All pertinent hypertensive pathology, 
which is found on examination, should 
be noted in the report of the 
evaluation.  In particular, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not (e.g., a 50% probability or 
greater) that any currently diagnosed 
hypertension is related to, or 
aggravated by, the service-connected 
diabetes mellitus, type II.  

3.  The veteran should also be 
scheduled for a VA neurological 
examination to determine the nature and 
extent of the service-connected 
diabetic peripheral neuropathy of his 
right foot and the service-connected 
diabetic peripheral neuropathy of his 
left foot.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  

All pertinent bilateral foot pathology, 
which is found on examination, should 
be noted in the report of the 
evaluation.  In particular, the 
examiner should discuss the extent 
(e.g., mild, moderate, moderately 
severe, or severe) of any incomplete 
paralysis as well as the presence 
(including degree) or absence of any 
marked muscular atrophy, complete 
paralysis, or dangling or dropping 
feet.  Also, the examiner should state 
whether active movement of the muscles 
below the veteran's knees is possible 
and whether flexion of the veteran's 
knees is weakened or (very rarely) 
lost.  

4.  Following the completion of the 
above, the AMC should re-adjudicate the 
issues of entitlement to service 
connection for hypertension, asserted 
to be secondary to the 
service-connected diabetes mellitus, 
type II; entitlement to an initial 
disability rating greater than 10% for 
the service-connected diabetic 
peripheral neuropathy of the right 
foot; and entitlement to an initial 
disability rating greater than 10% for 
the service-connected diabetic 
peripheral neuropathy of the left foot.  
If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues 
remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


